Title: To George Washington from Hugh Hughes, 21 April 1781
From: Hughes, Hugh
To: Washington, George


                        
                            Sir
                            Fish Kill April 21st 1781.
                        
                        I have the Honour to Inclose your Excellency the Knife you sent me. If the Point is not agreeable, it shall
                            be alter’d whenever your Excellency is pleased to order it back.
                        Permit me to assure you that I have not been inattentive to the accommodation of your lady or self. I sent to
                            Hartford in order to know if a Fare of Salmon could be had, and was inform’d that none could be procured on Account of the
                            height of the Water, which had been high for some time.
                        As I expect the Water will fall considerably by the middle of next week, I shall order a Wagon to be there by
                            that time, and hope to have the Pleasure & Honour of accommodating your Excellency and Lady with a handsome Fare
                            of Salmon. With the greatest Respect, I have the Honour to be Your Excellency’s Most obedt
                        
                            H. Hughes
                        
                    